IA114th CONGRESS2d SessionH. J. RES. 98IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Ted Lieu of California (for himself, Mr. Mulvaney, Ms. Gabbard, Mr. Amash, and Mr. Jones) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONRelating to the disapproval of the proposed foreign military sale to the Government of the Kingdom of Saudi Arabia of M1A1/A2 Abrams Tank structures and other major defense equipment. 
That the issuance of a letter of offer with respect to any of the following proposed sales to the Government of the Kingdom of Saudi Arabia (described in the certification Transmittal No. 16–32, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1))) on August 8, 2016, is hereby prohibited: (1)The proposed sale of one hundred fifty-three (153) M1A1/A2 Abrams Tank structures for conversion to one hundred thirty-three (133) M1A2S Saudi Abrams configured Main Battle Tanks and twenty (20) battle damage replacements for the existing fleet (Transmittal Numbered 16–32).
(2)The proposed sale of one hundred fifty-three (153) M2 .50 Caliber Machine Guns (Transmittal Numbered 16–32). (3)The proposed sale of two hundred sixty-six (266) 7.62mm M240 Machine Guns (Transmittal Numbered 16–32).
(4)The proposed sale of one hundred fifty-three (153) M250 Smoke Grenade Launchers (Transmittal Numbered 16–32). (5)The proposed sale of twenty (20) M88A1/A2 Heavy Equipment Recovery Combat Utility Lift Evacuation System (HERCULES) Armored Recovery Vehicle (ARV) Structures for conversion to twenty (20) M88A1/A2 HERCULES ARVs (Transmittal Numbered 16–32).
(6)The proposed sale of one hundred sixty-nine (169) AN/VAS–5 Driver Vision Enhancer–Abrams (DVE–A) (Transmittal Numbered 16–32). (7)The proposed sale of one hundred thirty-three (133) AN/PVS–7B Night Vision Devices (Transmittal Numbered 16–32).
(8)The proposed sale of four thousand two hundred fifty-six (4,256) Rounds M865 Training Ammunition (Transmittal Numbered 16–32). (9)The proposed sale of two thousand three hundred ninety-four (2,394) Rounds M831A1 Training Ammunition (Transmittal Numbered 16–32). 
